Citation Nr: 1024592	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-09 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1966 to May 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  By that rating 
action, the RO denied service connection for residuals of a left 
shoulder injury.  The Veteran appealed the RO's June 2006 rating 
action to the Board.

In February 2010, the Veteran testified in a video conference 
hearing before the undersigned Acting Veterans Law Judge from the 
Manchester, New Hampshire RO; a transcript of that hearing has 
been associated with the claims file.

The appeal is REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

During hearings conducted throughout the course of the appeal, 
the Veteran testified that he had initially injured his left 
shoulder during a judo class at Kimpo Air Force Base in Korea in 
August 1966.  He maintained that since that incident, his left 
shoulder had become weak and more susceptible to post-service 
dislocations.  (See February 2010 Transcript (T.) at page (pg.) 
9).  He related that after the in-service judo incident, he was 
treated with aspirin and possibly a sling.  He was told that he 
had pulled a muscle in his left shoulder.  The Veteran also 
testified that he had dislocated his left shoulder during a 1969 
softball injury.  The Veteran stated that after the 1969 
incident, he had sought treatment from a chiropractor, but that 
these records were unavailable.

Service treatment records (STRs) are devoid of any subjective 
complaints or clinical findings referable to the left shoulder.  
A May 1969 separation examination report reflects that the 
Veteran's upper extremities were evaluated as "normal."  The 
report contained the following notation:  "Trick shoulder injury 
due to 'Judo.'  No treatment sought."  On A May 1969 Report of 
Medical History, the Veteran indicated that he had had a painful 
or "trick" shoulder/elbow.

Post-service private and VA medical evidence reflects that the 
Veteran injured his left shoulder during the course of employment 
in 1986 and while playing softball in 2005 (2x).  The Veteran 
sought treatment for his left shoulder from a private hospital in 
1986, but records from that facility are not available.  X-rays 
and Magnetic Resonating Images (MRI) of the left shoulder, 
performed in August and September 2005, contain findings of 
osteoarthritis with loose body inferior to the humeral glenoid 
joint, an injury consistent with a Hill-Sachs deformity with 
cystic change, and tears to the Veteran's supraspinatus tendon 
and the tendon of the long head of his bicep.  In a May 2007 
letter, the Veteran's treating physician, L .J .T., M. D., 
indicated that the Veteran's [left shoulder] symptoms were 
similar to those he had many years prior to 2005, and that x-rays 
showed an old injury that predated the 2005 injury.  

Based on the evidence of record, the Board finds that a VA 
examination is necessary in this case.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); 
see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination with an orthopedist 
in order to determine the nature of the 
Veteran's left should condition and obtain 
an opinion as to whether his left shoulder 
condition is related to service.  The 
claims folder must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  All tests deemed 
necessary should be conducted, including x-
rays, and the results reported in detail.  
Following a claims file review and 
examination of the Veteran, the VA examiner 
should provide a diagnosis for any left 
shoulder condition found.  The examiner 
must opine as to whether any diagnosed left 
shoulder condition is the result of an 
incident of service origin or had its onset 
within the initial post-service year.   

In formulating his or her opinion, the 
examiner must comment on the significance, 
if any, of the following evidence:

(i) A May 1969 service separation 
examination report, reflecting that the 
Veteran's upper extremities were evaluated 
as normal.  The report included the 
following notation: "Trick shoulder injury 
due to 'Judo.'  No treatment sought;" 

(ii) A May 1969 Report of Medical History, 
wherein the Veteran reported that he had 
had a painful or "trick" shoulder/elbow; 

(iii) The Veteran's reported (italics added 
for emphasis) history of having dislocated 
his left shoulder during a 1969 (within a 
year of service discharge) softball injury;

(iv) Post-service medical evidence 
demonstrating that the Veteran had injured 
his left shoulder during the course of 
employment in 1986 and while playing 
softball in 2005 (2x) and; 

(v) May 2007 letter, prepared by L .J .T., 
M. D., wherein he reported that the 
Veteran's [left shoulder] symptoms were 
similar to those he had many years prior to 
2005, and that x-rays showed an old injury 
that predated the 2005 injury.  

A rationale for any opinion expressed must 
be provided.  If an opinion cannot be 
rendered without resorting to speculation, 
the examiner must explain why it would be 
speculative to respond.

2.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the claim 
for service connection for residuals of a 
left shoulder injury.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond thereto before the 
case is returned to the Board.  

The purpose of this remand is to assist the Veteran with the 
substantive development of his service connection claim currently 
on appeal.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his service connection 
claim.  His cooperation in VA's efforts to develop his claim 
including reporting for the scheduled VA orthopedic examination, 
is both critical and appreciated.  The Veteran is also advised 
that failure to report for any scheduled examination may result 
in the denial of that claim.  38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


